Title: From Thomas Jefferson to John Pickering, 20 February 1825
From: Jefferson, Thomas
To: Pickering, John


Dear Sir
Monticello
Feb. 20. 25.
I thank you for the copy of your Cherokee grammar, which I have gone over with attention and satisfaction. we generally learn languages for the benefit of reading the books written in them. but here our reward must be the addition made to the philosophy of language. in this point of view, your analysis of the Cherokee adds valuable matter for reflection, and strengthens our desire to see more of these languages as scientifically elucidated. their grammatical  devises for the modifying of their words by a syllable prefixed, or inserted in the middle or added to it’s end, with other combinations so different from our’s prove that if Man came from one stock, his languages did not. a late Grammarian has said that all words were originally monosyllabes. the Indian languages disprove this. I should conjecture that the Cherokees, for example, have formed their language, not by single words, but by phrases. I have known some children learn to speak, not by a word at a time, but by phrases. thus, the Cherokee has no name for father in the abstract, but only as combined with some one of his relations. a complex idea being a fasciculus of simple ideas bundled together, it is rare that different languages made up their different bundles alike. and hence the difficulty of translating from one language to another. European nations have so long had intercourse with one another as to have approximated their complex expressions much towards one another. but I believe we shall find it impossible to translate our language into any of the Indian, or any of theirs into ours. I hope you will pursue your undertaking, and that others will follow your example with other of their languages. it will open a wide field for reflection on the grammatical organisation of languages, their structure and character. I am persuaded that among the tribes on our two continents a great number of languages, radically different, will be found. it will be curious to consider how so many, so radically different, have been preserved, by such small tribes, in coterminous settlements of moderate extent. I had once collected about 30. vocabularies, formed of the same English words, expressive of such simple objects only as must be present and familiar with every one under their circumstances. these were unfortunately lost. but I remember that on a trial to arrange them into families and dialects, I found, in one instance, that about half a dozen might be so classed; in another three or four; but I am sure that a third at least, if not more, were perfectly insulated from each other. yet this is the only index by which we can trace their filiation.I had recieved your observations on the changes proposed in Harvard college, without knowing from whom they came to me, and had been so much pleased with them as to have put them by for preservation. these observations, with the report and documents to which they relate, are a treasure of information to us. they give to our infant institution the experience of your antient & eminent establishment. I hope that  we shall be like cordial colleagues in office, acting in harmony and affection for the same object.Our European Professors, five in number, are at length arrived, and excite strong presumptions that they have been judiciously selected. we have announced our opening on the 7th of the ensuing month of March. with sincere wishes for the prosperity of your’s as well as our’s, I pray you to accept assurances of my high esteem and respect.Th: Jefferson